Citation Nr: 1739913	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
At the April 2017 Board hearing, as well as throughout the pendency of the appeal, the Veteran has asserted his obstructive sleep apnea is the result of the medications he has been prescribed to treat his service-connected median nerve neuropathy of the right hand and bilateral tibial nerve neuropathy.  Both the Veteran and his wife of 28 years testified that the Veteran had no issues with snoring or sleep disturbances prior to starting these medications.  See April 2017 Hearing Transcript.  Specifically, the Veteran stated the medications caused weight gain, nightmares, and sleep disturbances.  Id.   Additionally, an April 2012 disability benefits questionnaire, completed by the Veteran's private physician, stated that the Veteran's history of peripheral neuropathy may have increased his risk for sleep apnea.   The Veteran also asserts that his obstructive sleep apnea is the result of the cold weather exposure in service.  See April 2017 Hearing Transcript.  

The Veteran was afforded a September 2010 VA examination to determine the etiology of his diagnosed obstructive sleep apnea.  An October 2010 addendum opinion was also provided.  However, the opinions did not fully address all of the Veteran's assertions.  Therefore, remand is required for an additional VA examination and opinion.  As this matter is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from November 2016, forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder.  

The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.

The examiner should identify all of the medications that the Veteran takes to treat his service-connected disabilities i.e., degenerative disc disease of the lumbar spine; pes planus with plantar fasciitis; residuals of frostbite of the hands and feet; radiculopathy of the lower extremities; neuropathy of the bilateral tibial nerves; median nerve neuropathy and carpal tunnel syndrome of the right hand; carpal tunnel syndrome of the left hand; tinea pedis and tinea manum; left hip arthritis; appendectomy scar; hallux valgus of the right foot; and residuals of a left bunionectomy.  Of note, the Veteran asserts that he takes Gabapentin and Amitriptyline to treated his service-connected neuropathy.  See also October 3, 2010 VA Respiratory examination indicating that the Veteran takes Nortriptyline and Micromedex.  

The examiner must provide opinions on the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was either (i) caused by, or (ii) aggravated by, his median neuropathy and/or tibial nerve neuropathy.

*  In providing this opinion, the examiner must consider and address the April 2012 statement by Dr. Wallace that the Veteran's history of peripheral neuropathy may have increased his risk for developing sleep apnea. 
 
(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was either (i) caused by, or (ii) aggravated by, any of the medications he has taken to treated his service-connected disabilities, to include by the side effects of such medication(s) such as weight gain, frequent dreams, nightmares, trouble sleeping, restlessness and/or restless legs (as appropriate).  

 *  In providing this opinion, the examiner should specifically consider the articles submitted by the Veteran listing the side effects of his medications.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during active service or is related to any incident of service, to include exposure to cold weather/temperatures.  

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




